Interim Decision #1392

MUTED

or Urirrvrasrrir or

CALIFORNIA MEDICAL CENTER

In VISA PETITION Proceedings
SFR—N-3576

Decided by Regional Commissioner January 17, 1964
An alien is ineligible for nonimmigrant classification under section 101(a) (15)
(H) (i), Immigration and Nationality Act, if a first preference petition in
his behalf has been approved for the same position and the position is
permanent in nature; the filing of a first preference petition may indicate that
the position is permanent in nature; classification as a nonimmigrant under
section 101(a) (15) (H) (i) may not be used as a substitute for classification
under section 205 (a) (1) to overcome inability to obtain a quota visa promptly
because of oversubscription of the quota.

DISCUSSION: This case comes before the Regional Commissioner
certification by the District Director, San Francisco who on October 18, 1963 denied the application for the following reason :

nil

The petition is denied as the position to be filled is permanent. To be classified as a nonimmigrant, the position to be filled must be temporary in nature.

A first preference immigrant visa petition was previously approved in behalf of
the beneficiary for the same position.
Petitioner, the University of California, San Francisco Medical

Center, San Francisco, California is engaged in training and research
in the fields of medicine, nursing and pharmacy and desires to import
beneficiary to assume the position of an assistant research biochemist
to be in charge of research into the changes in steroid hormones with
age, nutrition and disease.
Beneficiary is a 38-year-old married male, native and citizen of
Egypt. He was in the United States as an exchange student from
August 28, 1955 to November 24, 1960 when he departed to Cairo,
Egypt to fill the position of head of the Cancer Research Unit, National
Research Center in Cairo, Egypt.
On June 24, 1963 the same petitioner submitted a petition to classify
the beneficiary for status as a first preference alien under section 203
(a) (1) of the Immigration and Nationality Act to fill the same position for which now petitioned under section 101(a) (15) (H) (i). That

715

Interim Decision #1392
petition was approved January 18, 1963 and is valid to Aily 18, 1964..
However, a quota number is not now available. (United States Department of State quota list of January 2, 1964 shows the priority
date for the United Arab Republic for first preference applicants is.
December 26, 1962.)
From a study of all the facts in the case, it is concluded that the
position for which the beneficiary's services are sought is of a permanent nature. The petitioner's prior action in filing a petition to
accord the beneficiary first preference classification under the quota is
indicative of the fact that the petitioner also had so concluded.
The petitioner's urgent need for the beneficiary's services is conceded,
and it is regrettable that the oversubscribed condition of the quota to
which the hen -.ficia77 is chargeable prevents him from obtaining an
immigrant visa promptly. However classification as a nonimmigrant
under section 101(a) (15) (H) (i) of Ihe Immigration and Nationality
Act was not meant to be a substitute for classification under section
203(a) (1) of the Act, to be invoked when the oversubscribed condition of a beneficiary's quota blocks the prompt issuance of an immigrant visa. The former classification involves work of a temporary
nature, while the latter classification is not so restricted. Since the
position here involved is of a permanent nature, the petition may not
be approved to accord the beneficiary classification under section 101
(a) (15) (H) (i) of the Act (Matter of M—B--H—, 8 L &N. Dec. 460).
The instant petition is clearly an effort to bring the beneficiary to
the United States in a nonimmigrant classification to which he is not
entitled under the law in order to overcome his inability to obtain an
immigrant visa promptly. Under the circumstances, it is concluded
that the decision of the District Director was proper and that his decision must be affirmed.
ORDER: It is ordered that the decision of the District Director
to deny the petition be and the same is hereby affirmed.

716

